Me. Chiep Justice TIeeNÁNdez
delivered tlie opinion of tlie court.
Counsel for the Succession of Pedro Collado, defendant and respondent herein, filed a motion in this court for the dismissal of the appeal taken by Domitila Pérez Vilanova, plaintiff, from a judgment of the District Court of Mayagiiez in a suit for the execution of á deed of sale of real property, alleging therein that said appeal was taken after the expiration of the period of 15 days fixed therefor in paragraph 2 of section 295 of the Code of Civil Procedure.
The aforesaid suit originated in the Municipal Court of San Germán and on appeal to the District Court of Maya-giiez, where the case was tried de novo, a judgment was rendered in favor of the defendant succession. On March 8 last past notice of said judgment was served on counsel for the plaintiff; an appeal therefrom was'taken to this court on April 3 of the present year.
The motion was opposed by the appellant on the ground that the period of 15 days provided for in paragraph 2 of section 295 of the Code of Civil Procedure relates to, a judgment rendered by a district court in-an appeal from a decision of an inferior court and not in an appeal from a judgment of an inferior court, as in this case.
Such an interpretation is erroneous because the generic term “decision” includes the specific term “judgment,” and that specific term is what the said section properly refers to, *401as appears from the English text thereof, wherein the- word “judgment” is nsed, this being translated .into Spanish by the word resolución. - ,
It is further alleged by the adverse party that the provision of law contained in paragraph 2 of section 295 of the Code of Civil Procedure has been- repealed by the Act of March 11, 1908, governing appeals from judgments of municipal courts in civil suits. Said allegation is not supported by the provisions of said act, wherein nothing is provided in regard to appeals taken to the Supreme Court from judgr ments rendered by district courts on trials de novo on appeal.
Counsel for appellant finally prays the court that inasmuch as he has acted in good faith the law be liberally construed and the motion overruled.
The legal provisions governing the jurisdiction of courts such as those relating to the term within which an appeal must be taken should be strictly applied and are not subject to the discretion of the courts. <• ,
The motion is sustained and the appeal dismissed.

Appeal dismissed.

Justices MacLeary, Wolf, del Toro and Aldrey concurred!